    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 1 of 56




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Darryl R. Molden,                      )        C/A No.: 1:19-2576-SVH
                                        )
                   Plaintiff,           )
                                        )
       vs.                              )
                                        )                ORDER
 Andrew M. Saul,                        )
 Commissioner of Social Security        )
 Administration,                        )
                                        )
                   Defendant.           )
                                        )

      This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of the Honorable Donald C. Coggins, United States

District Judge, dated July 15, 2020, referring this matter for disposition.

[ECF No. 21]. The parties consented to the undersigned United States

Magistrate Judge’s disposition of this case, with any appeal directly to the

Fourth Circuit Court of Appeals. [ECF No. 30].

      Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) and §

1383(c)(3) to obtain judicial review of the final decision of the Commissioner

of Social Security (“Commissioner”) denying his claim for Disability

Insurance Benefits (“DIB”). The two issues before the court are whether the

Commissioner’s findings of fact are supported by substantial evidence and

whether he applied the proper legal standards. For the reasons that follow,
     1:19-cv-02576-SVH   Date Filed 07/16/20   Entry Number 23   Page 2 of 56




the undersigned reverses and remands the Commissioner’s decision for

further proceedings as set forth herein.

I.    Relevant Background

      A.    Procedural History

      On January 22, 2017, Plaintiff protectively filed an application for DIB

in which he alleged his disability began on September 20, 2016. Tr. at 159–

61, 162–63. His application was denied initially and upon reconsideration. Tr.

at 90–93, 97–103. On November 1, 2018, Plaintiff had a hearing before

Administrative Law Judge (“ALJ”) Ronald Fleming. Tr. at 27–58 (Hr’g Tr.).

The ALJ issued an unfavorable decision on March 25, 2019, finding that

Plaintiff was not disabled within the meaning of the Act. Tr. at 9–26.

Subsequently, the Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final decision of the Commissioner for

purposes of judicial review. Tr. at 1–6. Thereafter, Plaintiff brought this

action seeking judicial review of the Commissioner’s decision in a complaint

filed on September 12, 2019. [ECF No. 1].

      B.    Plaintiff’s Background and Medical History

            1.    Background

      Plaintiff was 51 years old at the time of the hearing. Tr. at 33. He

completed one year of college. Tr. at 35. His past relevant work (“PRW”) was

as an informal youth counselor, a janitor, a material handler, and a kitchen

                                        2
    1:19-cv-02576-SVH       Date Filed 07/16/20    Entry Number 23   Page 3 of 56




helper. Tr. at 54. He alleges he has been unable to work since May 1, 2017. 1

Tr. at 32.

              2.      Medical History

      Plaintiff visited Jarrod A. Reynolds, M.D. (“Dr. Reynolds”), for a

compensation and pension (“C&P”) exam for pes planus on May 16, 2016. Tr.

at 396–404. Dr. Reynolds indicated Plaintiff’s related diagnoses included

plantar fasciitis, degenerative arthritis of the bilateral feet, and bilateral

plantar warts. Tr. at 397. Plaintiff reported pain and swelling in his feet and

indicated his symptoms were worse in the early morning and when he walked

a lot. Tr. at 398. He said his conditions prevented him from walking very far,

standing for long periods, and playing ball. Id. Dr. Reynolds indicated

Plaintiff    experienced    the   following       contributing   factors   bilaterally:

incoordination, impaired ability to execute skilled movements smoothly; pain

on movement; pain on weight-bearing; instability of station; disturbance of

locomotion; and interference with standing. Tr. at 402. He indicated Plaintiff

had difficulty ambulating and standing during flare-ups or when his feet

were used repeatedly. Tr. at 402–03. He noted Plaintiff had difficulty with

ambulating and standing that would functionally impact his employment

status. Tr. at 404.




1Prior to the hearing, Plaintiff moved to amend his alleged disability onset
date to coincide with his fiftieth birthday. Tr. at 32, 178.
                                           3
    1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23   Page 4 of 56




      On November 4, 2016, Plaintiff presented to Venus C. Hamilton, LISW-

CP (“SW Hamilton”), as a walk-in. Tr. at 376. He reported a desire to initiate

mental health treatment. Tr. at 377. SW Hamilton observed Plaintiff to be

neatly dressed, to demonstrate anxious speech, to have poor eye contact, to

demonstrate anxious motor activity, and to have a tearful affect and anxious

mood. Id. Plaintiff endorsed fleeting suicidal and homicidal ideation, but

denied auditory and visual hallucinations. Id. He reported a history of

alcoholism and legal issues from driving under the influence (“DUI”). Id. SW

Hamilton noted Plaintiff was cooperative and had good insight and judgment.

Id. Plaintiff indicated he had experienced two traumatic events while enlisted

in the military. Id. He endorsed insomnia, paranoia, a history of alcoholism, a

history of fighting, and disrupted relationships. Id. SW Hamilton referred

Plaintiff for additional services. Id.

      Plaintiff presented to Amber Ratchford, M.D. (“Dr. Ratchford”), for a

psychiatric intake consultation on November 21, 2016. Tr. at 330. He

indicated his wife had encouraged him to seek treatment. Tr. at 331. He

endorsed irritability, decreased motivation, poor sleep, daytime fatigue,

hypervigilance, isolation, and depression. Id. He denied manic symptoms,

hallucinations, and excessive worry. Id. He admitted to drinking a liter of

alcohol every two days. Id. He reported traumatic events while serving in the

military that included: (1) an attempted sexual assault during basic training

                                         4
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 5 of 56




and (2) an unsuccessful attempt to save the life of a friend who jumped out a

window and hanged himself. Tr. at 332. Dr. Ratchford noted the following on

a mental status exam (“MSE”): casually dressed; no psychomotor agitation or

retardation; normal rate, volume, and articulation of speech; grossly intact

cognition; oriented to person, place, and situation; irritable mood; affect

congruent to topic; linear, goal-directed thought process; no hallucinations or

over-delusional thought process; no suicidal or homicidal ideation; and fair

insight and judgment. Tr. at 333. Her diagnostic impressions were

posttraumatic stress disorder (“PTSD”) and alcohol use disorder. Tr. at 334.

She prescribed Sertraline and instructed Plaintiff to take 50 mg initially and

titrate his dose up to 100 mg. Id. She also prescribed Hydroxyzine 25–50 mg

as needed for sleep. Id. She encouraged Plaintiff to follow up on counseling

for substance use disorder. Id. Plaintiff presented for a substance abuse

treatment program (“SATP”) evaluation on December 6, 2016. Tr. at 328.

      Plaintiff presented to Dena L. Russell, LISW-CP (“SW Russell”), for a

psychosocial assessment on December 12, 2016. Tr. at 360. He endorsed grief

from the death of his son, who died of leukemia at age 10 in 2001. Tr. at 361.

He reported marital conflict and a history of two prior divorces. Id. He

indicated he was unemployed and obtaining treatment for substance abuse.

Id. He reported he starting drinking after being assaulted in a shower during

basic training. Tr. at 363. He endorsed guilt over having witnessed a suicide

                                        5
      1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23    Page 6 of 56




and anger over being unable to visit his youngest son. Id. He reported

depressive symptoms that included depressed mood, loss of pleasure/interest,

insomnia, loss of energy, feeling bad about himself, difficulty concentrating,

and occasional suicidal ideation. Tr. at 364. He endorsed symptoms of PTSD

that included nightmares, flashbacks, intrusive memories, being easily

startled, hypervigilance, negative cognitions and feelings, isolating, difficulty

concentrating, and irritability/anger. Id. SW Russell described Plaintiff as

neatly groomed and dressed appropriately; alert and oriented times four;

having a cooperative attitude, dysthymic mood, and dysthymic and tearful

affect; and demonstrating normal motor movement and speech and logical

and     goal-directed     thought   process.      Id.   Plaintiff   denied   auditory

hallucinations, but reported sometimes seeing the face of the friend who

committed suicide in front of him. Id. He endorsed suicidal ideation, but

denied intent and plan. Id. He reported homicidal ideation as to his youngest

son’s mother, but said he would not act on it because it would harm his son.

Id. SW Russell noted Plaintiff had good motivation for therapy and fair

judgment and insight. Id. Plaintiff’s score on a patient health questionnaire

(“PHQ”) was consistent with severe depression. Tr. at 366.

       On December 30, 2016, SW Russell observed Plaintiff to be neatly

groomed and dressed appropriately; to be alert and oriented times four; to

have a cooperative attitude and a dysthymic mood and affect; to demonstrate

                                           6
    1:19-cv-02576-SVH        Date Filed 07/16/20    Entry Number 23   Page 7 of 56




normal motor movement and speech and logical and goal-directed thought

process; and to deny suicidal or homicidal ideation, intent, or plan. Tr. at 355.

Plaintiff reported anxiety and anger when approached by others from behind.

Id. He indicated his cousin had repeatedly approached him from behind on

Christmas, and it had nearly led to a physical altercation. Id. Plaintiff

reported having decreased his alcohol intake. Id. He indicated he was angry

with his child’s mother because she had not permitted visitation for four

months. Id.

      Plaintiff presented to Zaixiao Zhang, M.D. (“Dr. Zhang”), for an initial

evaluation and medication assessment on January 13, 2017. Tr. at 510. He

reported   self-isolation,     depression,       frequent   nightmares,   flashbacks,

hyperarousal, hypervigilance, avoidance, mood swings, anhedonia, easy

agitation, feelings of worthlessness and hopelessness, and chronic passive

suicidal thoughts. Tr. at 510–11. He indicated his wife kept his guns in a safe

to protect him. Tr. at 511. He endorsed a long history of alcohol abuse and a

history of DUI. Id. He said he had difficulty working because he could not

deal with people and was easily anxious and angry. Id. Dr. Zhang observed

Plaintiff to be dressed casually; to maintain good eye contact; to have normal

rate, tone, and volume of speech; to endorse good mood; to have a bright

affect; to demonstrate a logical, linear, and goal-directed thought process; to

deny suicidal and homicidal ideation and auditory and visual hallucinations;

                                             7
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23     Page 8 of 56




to show no signs of psychosis; to be alert and oriented times four; to have

good recent and delayed memory; to show good concentration skills; and to

have fair insight and judgment. Tr. at 512. He assessed unspecified

depressive disorder, unspecified anxiety disorder, and severe alcohol use

disorder. Id. He advised Plaintiff to take his medication as prescribed and to

continue the SATP and peer support group. Tr. at 512–13.

      On January 18, 2017, SW Russell observed Plaintiff to be neatly

groomed and dressed appropriately; to be alert and oriented times four; to

have a cooperative attitude and a dysthymic mood and affect; to demonstrate

normal motor movement and speech and logical and goal-directed thought

process; and to deny suicidal or homicidal ideation, intent, or plan. Tr. at 353.

Plaintiff endorsed external emotional distress that was exacerbated by a

conflict with his child’s mother over visitation. Id. SW Russell introduced

Plaintiff to the mindfulness concept. Tr. at 353–54.

      On January 25, 2017, SW Russell described Plaintiff’s mood as

dysthymic and his affect as tearful and dysthymic. Tr. at 504. She worked

with Plaintiff on mindfulness and distress tolerance skills. Id.

      On February 1, 2017, SW Russell observed Plaintiff to be neatly

groomed and dressed appropriately; to be alert and oriented times four; to

have a cooperative attitude, a dysthymic mood, and a dysthymic, tearful

affect; to demonstrate normal motor movement and speech and logical and

                                        8
      1:19-cv-02576-SVH   Date Filed 07/16/20   Entry Number 23   Page 9 of 56




goal-directed thought process; and to deny suicidal or homicidal ideation,

intent, or plan. Tr. at 351. She worked with Plaintiff on mindfulness skills,

and he found it calming and reported feeling more centered. Id.

       Plaintiff reported having completed the first phase of the SATP on

February 8, 2017. Tr. at 350. SW Russell encouraged him to continue to the

next phase. Id. She reviewed core mindfulness skills with Plaintiff. Id.

       On February 15, 2017, SW Russell observed Plaintiff to be neatly

groomed and dressed appropriately; to be alert and oriented times four; to

have a cooperative attitude and a dysthymic mood and affect; to demonstrate

normal motor movement and speech and logical and goal-directed thought

process; and to deny suicidal or homicidal ideation, intent, or plan. Tr. at 349.

She worked on crisis survival skills with Plaintiff. Id.

       On February 22, 2017, SW Russell observed Plaintiff to be neatly

groomed and in appropriate attire; alert and oriented times four; to have a

cooperative attitude and dysthymic mood and affect; to demonstrate normal

motor movement and speech; to deny suicidal and homicidal ideation; and to

show a logical and goal-directed thought process. Tr. at 348. Plaintiff failed to

properly complete worksheets for crisis urges, and SW Russell explained the

assignment again and encouraged him to complete it prior to his next visit.

Id.



                                         9
   1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 10 of 56




      Plaintiff presented for an annual primary care exam on February 27,

2017. Tr. at 475. He complained of chronic bilateral knee pain he described as

worse on the right and a seven of 10. Id. He also reported a mass on his right

inner thigh that appeared and resolved intermittently. Id. Luis Maybit, M.D.

(“Dr. Maybit”), observed a hard mass on Plaintiff’s upper right inner thigh.

Tr. at 476. He indicated x-rays of Plaintiff’s knees showed some mild bilateral

patellar spurring and some loss of patellofemoral joint space. Tr. at 477.

Plaintiff admitted he had not been taking medication for hypertension. Id.

Dr. Maybit encouraged Plaintiff to take his medication and ordered an

ultrasound of the right upper thigh and repeat x-rays. Id. He indicated

Plaintiff should consider Metformin for diabetes. Tr. at 478.

      Plaintiff attended psychotherapy with SW Russell on March 1, 2017.

Tr. at 472. SW Russell noted Plaintiff’s mood and affect were dysthymic, but

provided otherwise normal findings on an MSE. Id. Plaintiff reported he had

cancelled appointments for the SATP because they conflicted with his other

appointments. Tr. at 472–73.

      Plaintiff presented to Dr. Zhang for psychiatric follow up on March 6,

2017. Tr. at 468. He generally reported “everything [was] good,” but admitted

to feeling depressed, isolating for up to a week at a time, awakening easily,

and continuing to drink a reduced amount of alcohol. Id. He endorsed

decreased energy and said he could not be around a lot of people. Id. Dr.

                                       10
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 11 of 56




Zhang indicated no abnormalities on MSE. Tr. at 467. He prescribed

Naltrexone 50 mg daily and encouraged Plaintiff to continue the SATP and

attend a peer support group. Id.

      Plaintiff presented to Derek M. Clark, PT, DPT (“PT Clark”), for a

physical therapy consultation for knee pain on March 7, 2017. Tr. at 465. He

described sharp, throbbing pain that was exacerbated by ambulation. Id. PT

Clark observed Plaintiff to be ambulating with a standard cane and to

demonstrate an antalgic gait. Id. He noted bilateral knee flexion to 120

degrees and extension to five degrees. Id. He indicated bilateral joint-line

tenderness and muscle tightness. Tr. at 465–66. PT Clark stated Plaintiff

displayed decreased strength and flexibility and increased pain, pressure,

and sensitization in the bilateral knees. Tr. at 466.

      Also on March 7, 2017, Plaintiff presented to kinesiotherapist Eulela

Flemming (“Ms. Flemming”), for a walking device assessment. Tr. at 467. He

reported knee pain and indicated his knees had given out. Id. Ms. Flemming

noted normal gross strength and limited gross range of motion (“ROM”). Id.

She provided gait and stair training and concluded Plaintiff was able to

safely use a cane. Id.

      On March 8, 2017, SW Russell noted Plaintiff’s mood and affect were

dysthymic, but other findings on MSE were normal. Tr. at 464. Plaintiff had




                                        11
   1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 12 of 56




completed distress tolerance worksheets prior to the appointment, and SW

Russell worked with him on distress tolerance. Id.

      On March 10, 2017, an ultrasound showed no obvious mass in the right

thigh. Tr. at 555. X-rays of the bilateral knees showed mild degenerative joint

disease at the patellofemoral and femorotibial joint compartments of each

knee. Tr. at 554.

      On March 22, 2017, SW Russell noted Plaintiff’s mood and affect were

dysthymic, but otherwise indicated normal findings on MSE. Tr. at 457.

Plaintiff reported increased stress as a result of his daughters getting in

trouble at school. Tr. at 457–58. He denied practicing distress tolerance skills

and completing therapy assignments and indicated he had been drinking

alcohol to cope with his stress. Tr. at 458. SW Russell encouraged Plaintiff to

complete the distress tolerance worksheets. Id.

      On April 18, 2017, state agency consultant Kevin King, Ph.D. (“Dr.

King”), reviewed the record and consider Listing 12.14 for trauma and

stressor-related disorder. Tr. at 63–64. He found Plaintiff did not meet or

equal the listing. Tr. at 63. He assessed a mild degree of impairment with

respect   to   understanding,   remembering,      and   applying    information;

concentrating, persisting, or maintaining pace; and adapting or managing

oneself. Id. He rated Plaintiff as having a moderate degree of impairment in

interacting with others. Id. Dr. King completed a mental residual functional

                                       12
   1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23   Page 13 of 56




capacity (“RFC”) assessment in which he indicated Plaintiff had moderately

limited abilities to interact appropriately with the general public and to

accept instructions and respond approximately to criticism from supervisors.

Tr. at 67–68.

      Plaintiff presented to Christopher Walker, M.D. (“Dr. Walker”), for a

C&P exam of the knees and lower legs on April 13, 2017. Tr. at 435–44. Dr.

Walker indicated Plaintiff’s diagnoses included arthritic conditions and

bilateral degenerative arthritis. Tr. at 435. Plaintiff reported worsening

bilateral knee pain and occasional incidents in which his knees gave out,

causing him to fall. Tr. at 436. He described his flare-ups as worsening with

cold weather and standing for 15 to 30 minutes without resting. Id. Dr.

Walker observed bilateral knee flexion from zero to 140 degrees and

extension from 140 to zero degrees. Tr. at 436, 437. He noted localized

tenderness or pain to palpation of the bilateral knees and objective evidence

of crepitus. Id. However, he stated Plaintiff was able to perform repetitive use

testing of his bilateral knees without additional functional loss of range of

motion. Tr. at 437. Dr. Walker observed 5/5 bilateral knee strength with

flexion and extension. Tr. at 439. He noted no muscle atrophy or ankylosis.

Tr. at 439–40. He denied a history of recurrent subluxation, lateral

instability, and recurrent effusion. Tr. at 440. He noted no joint instability on

testing. Tr. at 440–41. Dr. Walker indicated Plaintiff occasionally used braces

                                        13
   1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 14 of 56




and regularly used a cane to assist in ambulation. Tr. at 442. He indicated

the conditions “negatively impact[ed Plaintiff’s] ability to do work where he

has to be on his feet for longer than 15–30 minutes,” as he had to leave his

prior job due to pain at work. Tr. at 443. He also noted Plaintiff experienced

pain with non-weightbearing/at rest, with weight bearing, and with passive

ROM. Tr. at 443–44.

      On May 4, 2017, PT Clark observed Plaintiff to demonstrate antalgic

gait and to slowly and cautiously alternate between sitting and standing. Tr.

at 433.

      Plaintiff followed up with SW Russell for psychotherapy on May 8,

2017. Tr. at 431. SW Russell observed dysthymic mood and affect, but no

other abnormalities on MSE. Tr. at 432. Plaintiff reported he had increased

his alcohol intake because of family stressors. Id. SW Russell encouraged

Plaintiff to work on coping mechanisms and to follow up with the SATP. Id.

      Plaintiff presented to Pravin Patel, M.D. (“Dr. Patel”), for an orthopedic

consultative exam on May 9, 2017. Tr. at 412–18. He complained of back pain

and arthritis in his bilateral knees and elbows. Tr. at 412. Dr. Patel observed

normal ROM of Plaintiff’s cervical spine, shoulders, wrists, and hips and

negative straight-leg raising test in the sitting and supine positions. Tr. at

417. He noted reduced lumbar flexion at 60/90 degrees and reduced lumbar

extension and lateral flexion at 5/25 degrees. Id. He indicated reduced

                                       14
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 15 of 56




bilateral knee flexion at 130/150 degrees. Id. Dr. Patel observed Plaintiff to

sit slowly from a supine position and to stand slowly from a sitting position.

Tr. at 415. He noted Plaintiff got on and off the exam table slowly. Id. He

indicated Plaintiff squatted up to 30% and did not perform tandem, heel, and

toe walks. Id. He stated Plaintiff used a hand cane in the right hand and

bilateral knee braces. Id. He observed slow gait and 4/5 motor power in all

extremities. Id. He noted equal reflexes and no muscle atrophy. Id. He stated

Plaintiff was mentally clear, coherent, and able to handle his funds. Tr. at

416. He assessed degenerative disc disease of the lumbar spine status post-

lumbar spine surgery, osteoarthritis of both knees, hypertension, arthralgia

of both elbows, PTSD, and history of borderline diabetes. Id.

      Plaintiff presented to Dr. Zhang for psychiatry follow up on May 11,

2017. Tr. at 426. He reported difficulty dealing with his two rebellious

teenage daughters. Tr. at 426. He endorsed depression and increased knee

pain. Id. He admitted he was drinking a fifth of liquor approximately four

days a week because of the stress. Id. He indicated Zoloft was helpful, but

denied taking it when he was drinking. Id. He endorsed “bad” mood,

insufficient energy, and feeling as if he could not be around a lot of people. Id.

Dr. Zhang observed generally normal findings on exam, except that Plaintiff

rated his mood as a five. Id. He advised Plaintiff to continue his medications

and the SATP. Id.

                                        15
      1:19-cv-02576-SVH   Date Filed 07/16/20   Entry Number 23   Page 16 of 56




        On June 21, 2017, state agency medical consultant Irene Richardson,

M.D. (“Dr. Richardson”), reviewed the record and provided the following

physical RFC assessment: occasionally lift and/or carry 20 pounds; frequently

lift and/or carry 10 pounds; stand and/or walk for a total of about six hours in

an eight-hour workday; sit for a total of about six hours in an eight-hour

workday; occasionally stoop, kneel, crouch, crawl, and climb ramps, stairs,

ladders, ropes, and scaffolds; and frequently balance. Tr. at 65–67. State

agency consultant Thomas O. Thomson, M.D. (“Dr. Thomson”), assessed the

same physical RFC on October 13, 2017. Compare Tr. at 65–67, with Tr. 82–

84.

        Plaintiff complained of bilateral knee pain, back pain, and stomach

ulcer on July 31, 2017. Tr. at 604. He endorsed stress-induced chest pain. Id.

His blood pressure was elevated at 173/87 mm/Hg. Tr. at 605. Dr. Mayrit

noted Plaintiff had a history of noncompliance with his medication and his

refill history suggested he was not taking it. Tr. at 607. He indicated prior

magnetic resonance imaging (“MRI”) of Plaintiff’s lumbosacral spine showed

a previous laminectomy at L5 and disc deformity at L4–5 that was

compatible with postoperative reaction. Tr. at 608.

        During a psychiatric follow up visit on August 30, 2017, Plaintiff

reported feeling tired after traveling for a funeral and his nephew’s wedding.

Tr. at 584. He endorsed drinking one 16-ounce beer every two weeks. Id. He

                                         16
   1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23   Page 17 of 56




described feeling drowsy and distant and reported staying away from people

to avoid being angered by others. Id. He endorsed nightmares and

hypervigilance. Tr. at 584–85. He stated he sat at the back of his church

because he was uncomfortable with others being behind him and declined to

participate in contact sports because he did not want to be touched. Tr. at

585. He admitted to suicidal thoughts, but denied intent or plan. Id. He

indicated he slept for one to two hours per night and experienced nightmares

four to five times per week. Id. He reported feeling well-rested despite his

sleep disturbance. Id. Megan Nagle, M.D. (“Dr. Nagle”), described Plaintiff’s

mood as “drowsy” and his insight as fair-to-good, but otherwise noted normal

findings on MSE. Tr. at 586. She continued Plaintiff’s medications. Id.

      On September 25, 2017, SW Russell described Plaintiff’s mood and

affect as dysthymic, and Plaintiff endorsed passive suicidal ideation two

weeks prior. Tr. at 705. Plaintiff indicated he had last consumed alcohol on

August 26, 2017. Id. He continued to endorse nightmares and increased

isolation. Id. SW Russell encouraged Plaintiff to use a safety model and

coping skills. Id. Plaintiff agreed to be referred for adaptive re-orientation to

anger group therapy. Id.

      On October 3, 2017, SW Russell described Plaintiff’s mood as

dysthymic, and Plaintiff reported passive suicidal ideation three weeks prior.

Tr. at 698. Plaintiff admitted he had one beer during a football game the

                                        17
   1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23   Page 18 of 56




prior weekend, but denied other alcohol consumption since August. Tr. at

698. He complained of feeling challenged and anxious, but was coping by

playing chess, reading, and walking. Id. SW Russell worked on safety issues,

and Plaintiff indicated he would attend Alcoholics Anonymous (“AA”)

meetings. Id.

      Plaintiff presented to Nurse Practitioner Randy G. Wallace (“NP

Wallace”), for an initial consultation for bilateral knee pain on October 6,

2017. Tr. at 695. He described dull aching and throbbing pain he rated as a

six-and-a-half. Tr. at 696. He stated his pain was exacerbated by climbing

stairs, walking, prolonged sitting, and rising from a seated position. Id. He

endorsed occasional swelling, but denied falls. Id. He was not using an

assistive device. Id. NP Wallace observed Plaintiff to have antalgic gait, pain

with palpation of the bilateral medial and lateral joint lines, intact sensation,

negative anterior and posterior drawer tests, positive McMurray’s sign, 5/5

strength, and no erythema, edema, infection, or effusion of the knee. Tr. at

697. He recommended bilateral intra-articular injections. Id.

      On October 8, 2017, state agency consultant R. Warren, M.D. (“Dr.

Warren”), reviewed the record and considered Listing 12.04 for depressive,

bipolar, and related disorders, in addition to Listing 12.15. Tr. at 80–81. He

found Plaintiff’s impairment did not meet or equal either listing. Tr. at 80. He

rated Plaintiff as having mild difficulties in understanding, remembering, or

                                        18
   1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23   Page 19 of 56




applying information; concentrating, persisting, or maintaining pace; and

adapting or managing oneself. Id. He assessed moderate difficulties in

Plaintiff’s ability to interact with others. Id. He completed a mental RFC

assessment, indicating Plaintiff had moderately limited abilities to interact

appropriately with the general public and to accept instructions and respond

appropriately to criticism from supervisors. Tr. at 84–86.

       NP Wallace administered bilateral knee injections on October 13, 2017.

Tr. at 694–95.

       An MSE was normal on October 16, 2017, but SW Russell observed

Plaintiff to be limping upon presentation. Tr. at 693. Plaintiff felt “calm,

happy, and proud,” denied alcohol use, and indicated he had engaged in a

variety of activities. Id. SW Russell worked on safe coping skills, and Plaintiff

committed to staying sober and attending AA meetings. Id.

       SW Russell indicated an MSE was normal on October 26, 2017. Tr. at

692. Plaintiff denied alcohol use since his prior visit and indicated he felt

calm. Id. He said he attempted to attend an AA meeting, but was too nervous

to go in. Id. SW Russell and Plaintiff worked on safe coping methods. Tr. at

692.

       On October 30, 2017, Plaintiff reported he had been doing well until the

prior weekend when he drank two beers after being sober for two months. Tr.

at 686–87. He complained of conflict with his wife. Tr. at 686. He indicated he

                                        19
    1:19-cv-02576-SVH     Date Filed 07/16/20    Entry Number 23   Page 20 of 56




was not taking his medication consistently. Tr. at 687. He endorsed feeling

depressed, lack of energy, inability to be around a lot of people, sleeping for

five hours per night, and nightmares. Id. Dr. Zhang indicated Plaintiff’s affect

was labile and his self-reported mood was a three. Id. He advised Plaintiff to

take his medication daily and to attend the substance abuse and group

treatment programs. Tr. at 687–88.

      On November 9, 2017, SW Russell indicated an MSE was normal. Tr.

at 685. Plaintiff endorsed feeling aggravated, anxious, and hopeless. Id. He

denied attending AA, but said he had used good coping skills and had only

consumed one beer since his prior visit. Id. SW Russell encouraged Plaintiff

to engage in self-care activities. Tr. at 686.

      SW Russell noted no abnormalities on an MSE on November 17, 2017.

Tr. at 684. Plaintiff denied alcohol use and indicated he was using good

coping skills. Id. He denied having attended AA. Id. He complained of feeling

sluggish. Id. SW Russell and Plaintiff discussed coping methods, and Plaintiff

planned to attend church. Id.

      Plaintiff endorsed frustration with his family and passive suicidal

ideation on December 11, 2017. Tr. at 680. He denied attending church and

using good coping skills. Id. He reported drinking a liter of alcohol per day on

three days since his prior visit. Id. He said he was taking his medication only




                                         20
    1:19-cv-02576-SVH     Date Filed 07/16/20    Entry Number 23   Page 21 of 56




sporadically. Id. SW Russell helped Plaintiff to process his feelings, and

Plaintiff agreed to attend church. Tr. at 681.

      SW Russell noted a normal MSE, aside from recent suicidal ideation on

January 4, 2018. Tr. at 675. Plaintiff reported feeling frustrated and drinking

a fourth of a liter of alcohol three days a week since his prior visit. Id. He

denied using good coping skills and attending church and AA meetings. Id. A

PHQ suggested severe depression. Tr. at 676.

      On January 18, 2018, Plaintiff reported that the prior knee injections

had decreased his pain, swelling, and perception of impending instability for

about a month. Tr. at 671. He described his knees as aching more with the

cold weather. Id. Charles Rhoads, M.D. (“Dr. Rhoads”), observed grossly

normal muscle bulk and tone, grossly intact sensation to light touch,

tenderness to palpation along the joint lines, mild bilateral effusions, no

ligamentous instability, and antalgic gait. Tr. at 672. He administered steroid

injections to Plaintiff’s bilateral knees. Id.

      Plaintiff reported doing “a little better” on January 23, 2018. Tr. at 667.

He continued to drink, but endorsed drinking much less. Id. He stated he was

taking his medication for hypertension more consistently, but took his mental

health medications only as needed. Id. Dr. Zhang described Plaintiff’s affect

as labile and all other elements of the MSE as normal. Tr. at 668. He

continued Plaintiff’s medications, instructed him to take them daily,

                                         21
    1:19-cv-02576-SVH   Date Filed 07/16/20   Entry Number 23   Page 22 of 56




encouraged him to continue to attend the SATP and peer groups, and

prescribed Prazosin 1 mg for three days and 2 mg thereafter. Id.

      SW Russell noted no abnormal findings on MSE on March 12, 2018. Tr.

at 662. Plaintiff reported continued difficulty sleeping, nightmares, insomnia,

anxiety, depressed mood, negative cognitions and emotions, irritability/anger,

hypervigilance, and avoidance behaviors. Tr. at 663. Id. He requested a

referral to the trauma recovery program (“TRP”), and SW Russell honored his

request. Tr. at 663.

      Plaintiff participated in a consultation for the TRP on April 10, 2018.

Tr. at 660. His mental health diagnostic study score indicated very severe

symptoms of PTSD. Tr. at 653. His high depression and anxiety scale scores

also warranted continued treatment. Tr. at 654–56. He requested to move

forward with the TRP. Tr. at 661.

      On April 19, 2018, Plaintiff reported the knee injections he received

during his January visit had been effective. Tr. at 651. He described the

injections as providing a few months of pain relief, but continued to endorse

knee instability and stiffness. Id. Dr. Rhoads observed grossly normal muscle

bulk and tone, grossly intact sensation to light touch, mildly antalgic gait, no

effusion, tenderness to palpation along the joint lines, and no ligamentous

instability. Id. He administered repeat steroid injections to Plaintiff’s knees

and ordered knee braces. Tr. at 651–52.

                                       22
    1:19-cv-02576-SVH   Date Filed 07/16/20   Entry Number 23   Page 23 of 56




      On April 30, 2018, Lyndsey Zoller, Psy. D. (“Dr. Zoller”), observed

Plaintiff to demonstrate a depressed mood and affect and fair insight. Tr. at

761. Plaintiff endorsed recent suicidal ideation with plan and intent, but

denied current suicidal ideation, intent, and plan. Id. He reported recently

trying marijuana for the first time to treat his knee pain, but indicated he did

not intend to use it again because he did not like the way it made him feel.

Tr. at 762. He endorsed a history of heavy alcohol use beginning in 1990. Id.

He stated he had been drinking a liter of liquor every other day until four

months prior, when he started drinking approximately a 12-pack of beer

every other day because he was concerned that the liquor was causing him to

lose too much weight. Id. He completed a suicide safety plan with Dr. Zoller.

Tr. at 763.

      On May 7, 2018, Plaintiff presented to Dr. Zoller for a trauma history

and assessment as related to the TRP. Tr. at 751. Dr. Zoller observed the

following on MSE: good hygiene and appropriate appearance; cooperative

behavior; alert and oriented to person, place, and time; denied current visual

hallucinations; reported sleeping an average of 16 hours per week; endorsed

occasionally, during periods of sleep deprivation, seeing image of a friend who

hanged himself; organized and coherent thought process; and fair insight and

judgment. Tr. at 752. He admitted drinking a 12-pack of beer every other

day. Id.

                                       23
   1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 24 of 56




      Plaintiff presented to Alex McPherson, M.D. (“Dr. McPherson”), for a

C&P exam on May 9, 2018, for pes planus. Tr. at 731–51. Dr. McPherson

noted Plaintiff was diagnosed with bilateral degenerative arthritis and

plantar fasciitis in 1991. Tr. at 732. Plaintiff described pain in his feet that

was worsened by prolonged standing and walking. Id. He reported increased

pain, burning, and swelling in his feet that occurred three to four times per

week. Tr. at 733. Dr. McPherson noted the following with respect to

Plaintiff’s bilateral feet: pain on use; pain on manipulation; swelling on use;

characteristic calluses; extreme tenderness of the plantar surfaces; excess

fatigability; pain on movement; pain on weight bearing; pain on non-weight

bearing; disturbance of locomotion; interference with standing; and lack of

endurance. Tr. at 733–34. He referenced x-rays from May 27, 2015 that

showed osteoarthritis of multiple levels that was worse on the left than the

right. Tr. at 738–39. Dr. McPherson stated “any prolonged walking or

standing may limit functional ability in the occupational setting.” Tr. at 739,

751. He examined Plaintiff’s knees and noted abnormal ROM, evidence of

pain with weight bearing, and objective evidence of crepitus. Tr. at 741–42.

He indicated pain on non-weight bearing was evident, as well as some pain

with passive ROM of the bilateral knees. Tr. at 751. He noted normal flexion

and extension strength in the bilateral knees. Tr. at 745–46. He observed

normal findings on joint stability testing. Tr. at 747–48. Dr. McPherson

                                       24
    1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23   Page 25 of 56




indicated Plaintiff constantly used braces and occasionally used a cane for

locomotion. Tr. at 749.

      On May 14, 2018, Dr. Zoller observed depressed mood and affect, but

noted no other problems on MSE. Tr. at 728. She encouraged Plaintiff to

review his safety plan. Id.

      Plaintiff presented to psychologist Michele Parnell, Ph.D. (“Dr.

Parnell”), for a C&P exam for PTSD on July 3, 2018. Tr. at 719–26. Dr.

Parnell confirmed that Plaintiff had a diagnosis of PTSD that conformed to

criteria in the Diagnostic and Statistical Manual, Fifth Edition (“DSM-5”), as

well as an unspecified depressive disorder. Tr. at 719. She indicated Plaintiff

had occupational and social impairment with reduced reliability and

productivity. Id. Plaintiff reported sleep disturbance that resulted in him

sleeping for two to three hours per night and sometimes staying up for two or

three days at a time. Tr. at 721. He endorsed nightmares, cold sweats,

avoidance behaviors, and intrusive thoughts. Id. He stated he avoided

crowds, did not like for people to be behind him, and avoided attachment. Id.

He endorsed depression, anxiety, difficulty with trust, a history of suicidal

ideation, and periods of lower energy and motivation. Id. Dr. Parnell

indicated Plaintiff had directly experience a traumatic event that resulted in

the following: recurrent, involuntary, and intrusive distressing memories of

the traumatic event; recurrent distressing dreams in which the content

                                         25
   1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 26 of 56




and/or affect of the dream was related to the traumatic event; intense or

prolonged psychological distress at exposure to internal or external cues that

symbolize or resemble an aspect of the traumatic event; and marked

physiological reactions to internal or external cues that symbolize or

resemble an aspect of the traumatic event. Tr. at 723. She noted Plaintiff

persistently avoided stimuli associated with the traumatic event, beginning

after the traumatic event occurred, as evidenced by avoidance of or efforts to

avoid distressing memories, thoughts, or feelings about or closely associated

with the traumatic event and avoidance of or efforts to avoid external

reminders (people, places, conversations, activities, objects, situations) that

arouse distressing memories, thoughts, or feelings about or closely associated

with the traumatic event. Id. She indicated Plaintiff experienced negative

alterations in cognition or mood following the traumatic events that included:

persistent and exaggerated negative beliefs or expectations about oneself,

others, or the world; persistent negative emotional state; markedly

diminished interest or participation in significant activities; and feelings of

detachment or estrangement from others. Tr.at 723–24. She stated Plaintiff

had marked alterations in arousal and reactivity associated with the

traumatic events, as evidenced by: irritable behavior and angry outbursts

(with little or no provocation) typically expressed as verbal or physical

aggression toward people or objects; hypervigilance; exaggerated startle

                                       26
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 27 of 56




response; problems with concentration; and sleep disturbance. Tr. at 724. Dr.

Parnell   identified    Plaintiff   as   having    depressed     mood,   anxiety,

suspiciousness, chronic sleep impairment, mild memory loss, difficulty in

establishing and maintaining effective work and social relationships,

difficulty in adapting to stressful circumstances, and suicidal ideation. Tr. at

725. She observed the following on MSE: alert and oriented; cooperative, but

depressed mood; fluent speech with normal rate and tone; mildly constricted

affect; tearful appearance; linear thought process; no overt psychosis; good

immediate and remote memory; and denial of suicidal and homicidal

ideation. Id. She considered Plaintiff capable of handling his finances. Id. Dr.

Parnell concluded Plaintiff’s PTSD and unspecified depressive disorder were

at least as likely as not due to the incidents that occurred while Plaintiff

served in the military. Id.

      Plaintiff was discharged from the TRP on July 5, 2018, after failing to

attend multiple sessions. Tr. at 717.

      Plaintiff attended a mental status consultative examination with

psychologist A. Nicholas DePace, Ph.D. (“Dr. DePace”), on November 28,

2018. Tr. at 775–79. He reported a history of conflicts with supervisors that

led to him being fired and difficulty being around crowds. Tr. at 775–76. He

said he stayed home “all of the time” and avoided public places because he

was uncomfortable being around others. Tr. at 776. He indicated he typically

                                         27
   1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 28 of 56




watched old sitcoms and the news, but avoided action and war movies

because they triggered his symptoms. Id. He said he interacted with his wife

and immediate family, as well as a brother who lived nearby, and spoke to his

mother and other family members on the phone because he could not

physically travel to visit them. Id. He stated his wife handled his finances

because he was not good with money. Id. Plaintiff reported PTSD following

an attempted sexual assault and witnessing the suicide of a friend while in

the military. Id. He said he had been taking medication for depression and

anxiety since 2016, but often declined to take his medications if they were

causing nausea or vomiting or he was having a good day. Tr. at 776–77. He

endorsed a history of nightmares and indicated he did not sleep for more than

three hours at a time. Tr. at 777. He admitted to drinking up to four mixed

liquor drinks on three to seven days per week. Id. He said the liquor he

consumed did not cause him to be intoxicated or even feel a “buzz.” Id. He

noted he had reduced his alcohol intake since 2014 and continued to wonder

if he had a problem with alcohol. Id. Dr. DePace described Plaintiff as

casually dressed, appropriately groomed, using a cane to ambulate at a fairly

normal pace, and appearing tired. Id. He stated Plaintiff was alert and

oriented in all spheres and aware of current events. Id. He noted normal

speech and psychomotor behaviors. Id. Dr. DePace observed a constricted

range of affect. Id. He stated Plaintiff had coherent and goal-directed thought

                                       28
   1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23   Page 29 of 56




processes and was functioning in at least the low-average intellectual range.

Id. Plaintiff endorsed an irregular auditory hallucination of a voice calling his

name and occasional peripheral visual disturbances. Id. He denied thoughts

of self-harm. Id. He was able to follow directions without significant

difficulties. Id. Dr. DePace noted Plaintiff’s “significant preoccupation with

his physical functioning and tearfulness when discussing some of his

struggles, although there was no significant evidence of anxiety, fearfulness,

hopelessness, disordered thought, or anger during th[e] evaluation.” Tr. at

777–78. His diagnostic impressions included: unspecified depressive disorder;

likely longstanding alcohol use disorder; consider PTSD; probable partner-

relational problems; financial problems; probable medical noncompliance;

and reported medical and physical problems. Tr. at 778. He stated although

there was no evidence that Plaintiff was intentionally attempting to fabricate

or exaggerate his problems, “it does appear likely that his self-described

perceptions of his struggles minimized aspects of his functioning that

contribute to his current difficulties; most notably, these would include his

potential longstanding alcohol use disorder and medication noncompliance.”

Tr at 778–79. Dr. DePace completed a medical source statement as to

Plaintiff’s ability to do mental work-related activities. Tr. at 781–83. He

indicated Plaintiff had moderate limitation as to the ability to make

judgments on complex work-related decisions. Tr. at 781. He wrote: “While he

                                        29
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 30 of 56




has no cognitive deficits, his reported struggles with ‘focusing’ could be

impacted by a variety of factors, including problematic alcohol use, numerous

life stressors that cause anxiety, and medication noncompliance.” Id. He

noted Plaintiff had moderate impairment in his abilities to interact

appropriately with the public, supervisors, and coworkers and to respond

appropriately to usual work situations and to changes in a routine work

setting. Tr. at 782. He wrote: “He appears to currently have some struggles

with anxiety & depress[ive] symptoms due to a variety of factors, including

substance (alcohol) use, medication noncompliance, [and] many life stressors,

that could impact h[is] abilities to interact with others.” Id. He indicated

Plaintiff could not manage benefits in his own best interest because of “likely

alcohol use disorder.” Tr. at 783.

      On December 17, 2018, Nurse Practitioner Latavia S. Harrison (“NP

Harrison”), examined Plaintiff pursuant to a C&P exam for knee and lower

leg conditions. Tr. at 785–98. She noted Plaintiff used knee braces, but did

not note use of a cane. Tr. at 794–95. She indicated Plaintiff’s conditions

would affect his ability to perform occupational tasks, writing: “He reports

decreased mobility and inability to stand, walk or sit for extended periods,

and decreased ability to lift items required of his job.” Tr. at 795. NP

Harrison noted objective evidence of pain on passive ROM testing and




                                        30
    1:19-cv-02576-SVH        Date Filed 07/16/20   Entry Number 23       Page 31 of 56




evidence of damage to the opposing joint, but no objective evidence of pain

when the joint was used in non-weight bearing. Tr. at 796.

            3.      Other Agency Decision

      On July 18, 2018, the Department of Veterans Affairs (“VA”) issued a

rating decision granting Plaintiff a 70% rating for PTSD effective June 21,

2016, and entitlement to individual unemployability 2 benefits effective

August 19, 2016. Tr. at 267. Impairment ratings of 10% for left knee

degenerative     arthritis    and    50%    for    bilateral   plantar    fasciitis   with

degenerative arthritis and plantar warts were continued. Tr. at 269.

      C.    The Administrative Proceedings

            1.      The Administrative Hearing

                    a.       Plaintiff’s Testimony

      At the hearing on November 1, 2018, Plaintiff testified he was right-

handed, 5’10” tall, and weighed 195 pounds. Tr. at 33. He stated he was

married and had nine children, four of whom were minors, ages 17, 12, 13,

and eight. Tr. at 33–34. He indicated he lived in an apartment with his wife

and 17-year-old daughter. Tr. at 34–35.

2 The decision states: “Pursuant to 38 CFR § 4.16, total disability ratings for
compensation may be assigned, where the schedular rating is less than 100
percent, when, in the judgment of the rating agency, the veteran is physically
or psychologically incapable of securing or following a substantially gainful
occupation as a result of service-connected disability.” Tr. at 273. It later
provides: “Entitlement to Individual Unemployability is granted because you
are unable to secure or follow a substantially gainful occupational as a result
of service-connected disabilities.” Tr. at 275.
                                            31
   1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 32 of 56




      Plaintiff testified he received benefits from the VA based on a 90%

disability impairment rating. Tr. at 35. He denied having a driver’s license,

indicating his license had been suspended following a conviction for DUI in

2005 and had not been reinstated. Tr. at 35. He indicated his wife drove him

if he needed to travel by car, but stated he rarely went anywhere. Id. He said

his wife paid the household bills, but admitted he could likely pay bills if

necessary. Tr. at 36.

      Plaintiff testified he took medication for anxiety, PTSD, and

depression. Tr. at 41. He stated the medication provided some relief, but he

sometimes had difficulty taking it because it caused nausea. Id. He indicated

his doctor had tried different medications to alleviate the side effect. Id. He

stated he completed a PTSD class. Id. He said he had not seen his counselor

since August, but had previously seen a counselor as often as three times a

week. Tr. at 41–42. He denied having been hospitalized for mental symptoms.

Tr. at 42. He said he had panic attacks during the night on three nights per

week. Id. He described his panic attacks as being triggered by memories of

having to cut down a friend who committed suicide by hanging himself. Tr. at

43. He said large crowds also triggered his panic attacks and he tried to avoid

them. Id.

      Plaintiff testified he continued to have problems with his back. Id. He

said he could not sit or stand for long periods. Id. He described right-sided

                                       32
    1:19-cv-02576-SVH     Date Filed 07/16/20    Entry Number 23   Page 33 of 56




numbness and increased problems upon changes in weather. Id. He said he

could barely move, could not tie his shoes, and relied on his wife’s help to

dress. Id. He described pain in his lower back and legs and rated it as

typically an eight-and-a-half. Tr. at 44. He said he did not like taking

medication, but would sometimes take Motrin or use a heating pad for his

back pain. Id. He said Motrin provided no relief, but a heating pad helped the

pain to subside for a little while. Tr. at 46.

      Plaintiff said his right knee would swell up and give out on him. Id. He

rated his knee pain as a nine and indicated it was not reduced by Motrin. Id.

He said he applied a sporting alcohol to his knee that provided some relief,

but did not help with stiffness. Id. He indicated he wore knee braces that

helped him to stand. Tr. at 46–47. He said Dr. Maybit had told him he might

need knee surgery, but he was planning to consult a private physician

because he did not want for doctors at the VA to operate on him. Tr. at 47.

      Plaintiff described his shoulders as “locking up” and demonstrating

limited ROM. Id. He said his wife would apply heat to his shoulders and rub

them down with sporting alcohol. Id. He rated his pain as an eight-and-a-

half. Id. He said he was unable to lift his arms above his head when the

temperature was cold or if he did something strenuous. Tr. at 47–48.

      Plaintiff testified he could sit for an average of 15 minutes at a time.

Tr. at 48. He said he could stand for three to five minutes and did not do a lot

                                         33
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 34 of 56




of walking. Id. He estimated he could lift 10 pounds. Id. He denied being able

to bend down and pick up items and kneel on one knee and said he was

limited in his abilities to squat and crawl. Tr. at 48–49.

      Plaintiff denied cooking, vacuuming, sweeping, mopping, and shopping

for groceries, but said he washed some dishes and separated and folded

clothes. Tr. at 49. He denied attending church, visiting family and friends,

and going out to eat. Id. He said that on a typical day, he read the Bible,

watched television, spoke on the phone with his mother, went outside, and

performed small chores like making his bed and picking up after his three-

year-old adopted son. Tr. at 49–50. He said he could prepare a sandwich. Id.

      Plaintiff testified he was only sleeping from 30 minutes to two hours at

a time during the night. Tr. at 51. He said he felt tired during the day. Id. He

stated he sometimes nodded off, but did not sleep for long. Tr. at 52. He said

his memory had worsened and his wife often had to remind him of things. Id.

He said he had difficulty retaining what he read and sometimes relied on his

daughter to read things to him. Id.

                  b.     Vocational Expert Testimony

      Vocational Expert (“VE”) J. Adger Brown reviewed the record and

testified at the hearing. Tr. at 53–56. The VE categorized Plaintiff’s PRW as

an informal youth counselor, Dictionary of Occupational Titles (“DOT”) No.

195.367-034, as requiring light exertion with a specific vocational preparation

                                        34
   1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 35 of 56




(“SVP”) of 6; a janitor, DOT No. 381.687-018, as requiring medium exertion

with an SVP of 2; a material handler, DOT No. 929.687-030, as requiring

heavy exertion with an SVP of 3; and a kitchen helper, DOT No. 318.687-010,

as requiring medium exertion with an SVP of 2. Tr. at 54. The ALJ described

a hypothetical individual of Plaintiff’s vocational profile who was limited to

light work with occasional climbing of ramps and stairs; no climbing of

ladders, ropes, or scaffolds; frequent balancing; occasional stooping; no

kneeling, crouching, or crawling; must avoid concentrated exposure to

dangerous machinery and heights; limited to no more than simple, routine,

repetitive tasks, not performed in a fast-paced production environment,

involving only simple work-related instructions and decisions and relatively

few workplace changes; requiring no more than occasional interaction with

coworkers and no interaction with the public; and could maintain

concentration, persistence, or pace for two-hour increments. Tr. at 54–55. The

VE testified that the hypothetical individual would be unable to perform

Plaintiff’s PRW. Tr. at 55. The ALJ asked whether there were any other jobs

that the hypothetical person could perform. Id. The VE identified light jobs

with an SVP of 2 as a grader/sorter, DOT No. 788.687-106, a quality control

examiner, DOT No. 739.687-102, and a product tester, DOT No. 922.687-054,

with approximately 25,000, 60,000, and 6,000 positions available nationally,

respectively. Id. He stated the numbers he identified represented about 50

                                       35
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 36 of 56




percent of the full range of work within the described occupations because of

a reduction for the need to avoid high-speed production. Tr. at 55–56.

      The ALJ provided a second hypothetical that modified the first

hypothetical to permit the individual to be off-task for 20 percent of the

workday. Tr. at 56. The VE testified the person would be unable to perform

any work if he were persistently off-task for 20 percent of the workday. Id.

      Prior to concluding the hearing, the ALJ announced that he would refer

Plaintiff for a psychological consultative examination prior to issuing a

decision in the case. Tr. at 57.

            2.     The ALJ’s Findings

      In his decision dated March 25, 2019, the ALJ made the following

findings of fact and conclusions of law:

      1.    The claimant meets the insured status requirements of the Social
            Security Act through December 31, 2021.
      2.    The claimant has not engaged in substantial gainful activity
            since September 20, 2016, the alleged onset date (20 CFR
            404.1571 et seq.).
      3.    The claimant has the following severe impairments: laminectomy
            of the lumbar spine secondary to degenerat[ive] disc disease of
            the lumbar spine; depression; anxiety; post-traumatic stress
            disorder; obesity; and degenerative joint disease of the knees (20
            CFR 404.1520(c)).
      4.    The claimant does not have an impairment or combination of
            impairments that meets or medically equals the severity of one of
            the listed impairments in 20 CFR Part 404, Subpart P, Appendix
            1 (20 CFR 404.1520(d), 404.1525 and 404.1526).
      5.    After careful consideration of the entire record, the undersigned
            finds that the claimant has the residual functional capacity to
            perform light work as defined in 20 CFR 404.1567(b) except he is
            limited to occasional climbing of ramps and stairs; no climbing of
                                        36
      1:19-cv-02576-SVH   Date Filed 07/16/20   Entry Number 23   Page 37 of 56




              ladders[,] ropes or scaffolds; can perform frequent balancing; can
              perform occasional stooping; never perform kneeling[,] crouching
              or crawling; must avoid concentrated exposure to dangerous
              machinery and heights; is further limited to occupations
              requiring no more than simple[,] routine[,] repetitive task[s], not
              performed in a fast paced production environment, involving only
              simple work related instructions and decisions and relatively few
              work place changes; is limited to occupations requiring only
              occasional interaction with co-workers and none with members of
              the general public; and will be able to maintain concentration[,]
              persistence and pace for 2 hour increments.
        6.    The claimant is unable to perform any past relevant work (20
              CFR 404.1565).
        7.    The claimant was born on May 1, 1967 and was 49 years old,
              which is defined as a younger individual age 18–49, on the
              alleged disability onset date. The claimant subsequently changed
              age category to closely approaching advanced age (20 CFR
              404.1563).
        8.    The claimant has at least a high school education and is able to
              communicate in English (20 CFR 404.1564).
        9.    Transferability of job skills is not material to the determination
              of disability because applying the Medical-Vocational Rules as a
              framework supports a finding that the claimant is “not disabled,”
              whether or not the claimant has transferable job skills (See SSR
              82-41 and 20 CFR Part 404, Subpart P, Appendix 2).
        10.   Considering the claimant’s age, education, work experience, and
              residual functional capacity, there are jobs that exist in
              significant numbers in the national economy that the claimant
              can perform (20 CFR 404.1569 and 404.1569(a)).
        11.   The claimant has not been under a disability, as defined in the
              Social Security Act, from September 20, 2016, through the date of
              this decision (20 CFR 404.1520(g)).

Tr. at 14–22.

II.     Discussion

        Plaintiff alleges the Commissioner erred for the following reasons:

        1)    the ALJ failed to properly evaluate Dr. Walker’s opinion;



                                         37
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 38 of 56




      2)    the ALJ did not explain his findings as to Plaintiff’s RFC in
            accordance with SSR 96-8p; and

      3)    the ALJ did not consider Plaintiff’s subjective allegations in
            accordance with SSR 16-3p.

      The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in his decision.

      A.    Legal Framework

            1.     The Commissioner’s Determination-of-Disability Process

      The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly

apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

      the inability to engage in any substantial gainful activity by
      reason of any medically determinable physical or mental
      impairment which can be expected to result in death or which
      has lasted or can be expected to last for at least 12 consecutive
      months.

42 U.S.C. § 423(d)(1)(A).

      To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

                                        38
    1:19-cv-02576-SVH   Date Filed 07/16/20   Entry Number 23   Page 39 of 56




gainful activity; (2) whether he has a severe impairment; (3) whether that

impairment meets or equals an impairment included in the Listings; 3 (4)

whether such impairment prevents claimant from performing PRW; 4 and (5)

whether the impairment prevents him from doing substantial gainful

employment. See 20 C.F.R. § 404.1520. These considerations are sometimes

referred to as the “five steps” of the Commissioner’s disability analysis. If a

decision regarding disability may be made at any step, no further inquiry is

necessary. 20 C.F.R. § 404.1520(a)(4) (providing that if Commissioner can

find claimant disabled or not disabled at a step, Commissioner makes

determination and does not go on to the next step).

      A claimant is not disabled within the meaning of the Act if he can

return to PRW as it is customarily performed in the economy or as the


3 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. § 404.1525. If the medical evidence shows a claimant meets or equals
all criteria of any of the Listed impairments for at least one year, he will be
found disabled without further assessment. 20 C.F.R. § 404.1520(a)(4)(iii). To
meet or equal one of these Listings, the claimant must establish that his
impairments match several specific criteria or are “at least equal in severity
and duration to [those] criteria.” 20 C.F.R. § 404.1526; Sullivan v. Zebley, 493
U.S. 521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting
the burden is on claimant to establish his impairment is disabling at Step 3).
4 In the event the examiner does not find a claimant disabled at the third step

and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
the sequential evaluation process pursuant to 20 C.F.R. § 404.1520(h).
                                       39
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 40 of 56




claimant actually performed the work. See 20 C.F.R. Subpart P, §

404.1520(a), (b); Social Security Ruling (“SSR”) 82-62 (1982). The claimant

bears the burden of establishing his inability to work within the meaning of

the Act. 42 U.S.C. § 423(d)(5).

      Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

alternative work and that such work exists in the regional economy. To

satisfy that burden, the Commissioner may obtain testimony from a VE

demonstrating the existence of jobs available in the national economy that

claimant can perform despite the existence of impairments that prevent the

return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that he

is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65 (4th

Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987)

(regarding burdens of proof).




                                        40
   1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23     Page 41 of 56




            2.    The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See id.;

Richardson v. Perales, 402 U.S. 389, 390 (1971); Walls, 296 F.3d at 290

(citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings and that her conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

                                       41
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 42 of 56




decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).

      B.      Analysis

              1.   Dr. Walker’s Opinion

      On April 13, 2017, Dr. Walker provided the following opinion pursuant

to the C&P exam:

      [Plaintiff] has [degenerative joint disease] of both knees with
      good ROM but does have pain with movement and on standing
      that limits his ability to be on his feet for long periods of time.
      [F]or that reason, it is likely that his knees would negatively
      impact his ability to perform duties at work that require him to
      be on his feet for more than 15–30 min at a time or manual labor
      type of work. [I]t would not render him incapable of duties at a
      sedentary position.

Tr. at 444.

      Plaintiff argues the ALJ failed to apply the applicable factors in 20

C.F.R. § 404.1520(c) in evaluating Dr. Walker’s opinion. [ECF No. 13 at 17–

18]. He maintains Dr. Walker provided specific restrictions that were

supported by objective findings. Id.

      The Commissioner argues substantial evidence supports the ALJ’s

decision to allocate no special weight to Dr. Walker’s opinion given

contradicting evidence in his records. [ECF No. 15 at 16]. He claims the court

must defer to the ALJ’s determination because he provided a good reason for

discounting Dr. Walker’s opinion. Id.
                                        42
    1:19-cv-02576-SVH      Date Filed 07/16/20   Entry Number 23     Page 43 of 56




      Pursuant to 20 C.F.R. § 404.1527(a)(1), 5 “[m]edical opinions are

statements from acceptable medical sources that reflect judgment about the

nature and severity of [the claimant’s] impairments, including [his]

symptoms, diagnosis and prognosis, what [he] can still do despite [his]

impairment(s), and [his] physical or mental restrictions.” ALJs are required

to “evaluate every medical opinion [they] receive.” 20 C.F.R. § 404.1527(c).

When a treating source’s medical opinion is not given controlling weight, five

factors are utilized to determine what lesser weight should instead be

accorded    to   the   opinion.”   Brown       v. Commissioner Social         Security

Administration, 873 F.3d 251, 256 (4th Cir. 2017). These factors include

“[l]ength of the treatment relationship and the frequency of examination,”

“]n]ature and extent of the treatment relationship,” “‘[s]upportability’ in the

form of the quality of the explanation provided for the medical opinion and

the amount of relevant evidence—‘particularly medical signs and laboratory

findings’—substantiating it,” “‘[c]onsistency,’ meaning how consistent the

medical opinion is with the record as a whole,’” and “‘[s]pecialization,’

favoring ‘the medical opinion of a specialist about medical issues related to

his or her area of specialty.’” Id. (citing 20 C.F.R. 404.1527(c)(2)(i), (ii), (3), (4),

5
 Because Plaintiff filed his claim prior to March 27, 2017, the undersigned
considers the ALJ’s evaluation of medical opinions based on the rules codified
by 20 C.F.R. § 404.1527. See 20 C.F.R. § 404.1520c (stating “[f]or claims filed
before March 27, 2017, the rules in § 404.1527 apply”); see also 82 Fed. Reg.
15,263 (stating the rescissions of SSR 96-2p, 96-5p, and 06-3p were effective
for “claims filed on or after March 27, 2017”).
                                          43
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 44 of 56




(5)). The ALJ should also consider “any other factors ‘which tend to support

or contradict the medical opinion.’” Id. (citing 20 C.F.R. § 404.1527(c)(6)). The

regulations directs ALJ’s to generally allocate greater weight “to the medical

opinion of a source who has examined [the claimant] than to the medical

opinion of a medical source who has not examined [him].” 20 C.F.R. §

404.1527(c)(1).

      The ALJ addressed Dr. Walker’s opinion as follows:

      In April 2017, Christopher Walker, M.D., a treating physician,
      indicated that the claimant could not be on his feet more than 15
      to 30 minutes but that the claimant’s impairments would not
      render him unable to perform duties at a sedentary level (Exhibit
      4F). I have given less weight to this opinion because Dr. Walker
      has not provided a detailed functional assessment of the
      claimant’s functional abilities.

Tr. at 20.

      It is not clear from the ALJ’s explanation or elsewhere in the decision

what he means by this statement that the ALJ declined to provide “a detailed

functional assessment of the claimant’s functional abilities.” See id. Dr.

Walker’s statement is a medical opinion, as it reflects his judgment of

Plaintiff’s physical restrictions. See 20 C.F.R. § 404.1527(a)(1). Physical

restrictions address physical functions such as walking, standing, sitting,

lifting, pushing, pulling, reaching, carrying, or handling.” 20 C.F.R. §

404.1522(b). Dr. Walker addressed Plaintiff’s abilities to stand, walk, and sit,

which were three specific physical functions. See Tr. at 444. The regulations

                                        44
   1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 45 of 56




do not require that medical opinions follow any prescribed formula or address

all physical functions. See 20 C.F.R. § 404.1527(a)(1).

      The ALJ’s explanation for his allocation of “less weight” to Dr. Walker’s

opinion also ignores relevant factors in 20 C.F.R. § 404.1527(c). The record

indicates Dr. Walker was an examining physician, as he performed a one-

time C&P exam. See Tr. at 435–44. Despite the ALJ’s mischaracterization of

Dr. Walker as a treating physician, he did not consider whether his findings

on exam supported his opinion that Plaintiff could not “be on his feet for more

than 15–30 min at a time” and was limited to sedentary work. See 20 C.F.R. §

404.1527(c)(3). Dr. Walker’s opinion was arguably supported by his

observations of reduced bilateral knee flexion and extension, localized

tenderness or pain to palpation of the bilateral knees, and crepitus. Tr. at

436, 437. The ALJ also declined to address whether Dr. Walker’s opinion was

consistent with the other objective evidence and opinions of record. See 20

C.F.R. § 404.1527(c)(4). The record shows Dr. Patel and Dr. McPherson noted

similar observations. Compare Tr. at 435–44, with Tr. at 412–18, 733–34,

741–42, and 751. Other physicians also indicated Plaintiff would have

difficulty engaging in prolonged standing and walking. See Tr. at 404

(reflecting Dr. Reynolds’s notation that difficulty with ambulating and

standing would functionally impact Plaintiff’s employment status),              739




                                       45
   1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 46 of 56




(including Dr. McPherson’s impression that “any prolonged walking or

standing may limit functional ability in the occupational setting”).

      In light of the foregoing, the court finds substantial evidence does not

support the ALJ’s weighing of Dr. Walker’s opinion.

            2.    RFC Assessment

      Plaintiff argues the ALJ did not explain his RFC assessment as

required pursuant to SSR 96-8p. [ECF No. 13 at 18–23].

      The Commissioner maintains the ALJ accounted for all of Plaintiff’s

credibly-established limitations in the RFC assessment. [ECF No. 15 at 11].

      A claimant’s RFC represents the most he can do despite his limitations.

20 C.F.R. § 404.1545(a). The RFC assessment should consider all the relevant

evidence and account for all of the claimant’s medically-determinable

impairments. See id. The RFC assessment must include a narrative

discussion describing how all the relevant evidence supports each conclusion

and must cite “specific medical facts (e.g., laboratory findings) and non-

medical evidence (e.g., daily activities, observations).” SSR 96-8p, 1996 WL

374184 at *7 (1996). “Thus, a proper RFC analysis has three components: (1)

evidence, (2) logical explanation, and (3) conclusion.” Thomas v. Berryhill,

916 F.3d 307, 311 (4th Cir. 2019).

      The ALJ must explain how any material inconsistencies or ambiguities

in the record were resolved. SSR 16-3p, 2016 WL 1119029, at *7. “[R]emand

                                       46
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23   Page 47 of 56




may be appropriate . . . where an ALJ fails to assess a claimant’s capacity to

perform relevant functions, despite contradictory evidence in the record, or

where other inadequacies in the ALJ’s analysis frustrate meaningful review.”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015), citing Cichocki v. Astrue,

729 F.3d 172, 177 (2d Cir. 2013).

                   a.    Use of Cane

      Plaintiff specifically maintains the ALJ did not resolve evidence as to

his need for an assistive device to ambulate. [ECF No. 13 at 20–22]. The

Commissioner claims the ALJ thoroughly considered and accounted for

Plaintiff’s allegations that he required a cane. [ECF No. 15 at 3].

      Pursuant to SSR 96-9p, 1996 WL 374185, at *7, “[t]o find that a hand-

held assistive device is medically required, there must be medical

documentation establishing the need for a hand-held assistive device to aid in

walking or standing, and describing the circumstances for which it is needed

(i.e., whether all the time, periodically, or only in certain situations; distances

and terrain; and any other relevant information).”

      The ALJ acknowledged Plaintiff’s report that he could stand for 15 to

30 minutes, but noted he was “observed to transfer independently (Exhibit

4F)” and stated “other treatment notes revealed that the claimant ambulated

without difficulty (Exhibit 6F).” Tr. at 18. He noted that Plaintiff “ha[d] been

prescribed a cane and use[d] bilateral knee braces (Exhibits 7F and 11F).” Id.

                                        47
    1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23   Page 48 of 56




The ALJ recognized that Plaintiff “walked with a cane” during his

consultative exam with Dr. Patel. Tr. at 19. Thus, the ALJ acknowledged that

the record presented some conflicting evidence as to whether it was necessary

for Plaintiff to use a cane.

      Although the ALJ was not required to find a cane medically-necessary

given the evidence of record, he was required to resolve the conflicting

evidence and explain his reasons for declining to include use of a cane in the

RFC assessment. See SSR 16-3p, 2016 WL 1119029, at *7; Mascio, 780 F.3d

at 636. Instead of providing a reason for declining to include a provision for

use of a cane in the RFC assessment, the ALJ included no provision for use of

a cane without explanation—neglecting the logical explanation component of

the RFC assessment that the Fourth Circuit recognized in Thomas, 916 F.3d

at 311. His decision lacks the required logical bridge between the evidence

and his conclusion. See Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016).

Therefore, substantial evidence does not support the ALJ’s RFC assessment.

                   b.     Ability to Respond to Supervisors

      Plaintiff argues the RFC assessment fails to reflect the “great weight”

the ALJ gave the psychological consultants’ opinion that he was moderately

limited in his ability to respond appropriately to criticism from supervisors.

[ECF No. 13 at 22–23].




                                         48
   1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23    Page 49 of 56




      The Commissioner maintains the ALJ considered evidence of Plaintiff’s

problems with supervisors in the RFC assessment. [ECF No. 15 at 3].

      The ALJ acknowledged Dr. King’s opinion that Plaintiff “was

moderately limited in his ability to interact with the general public and to

accept instruction and respond appropriate[ly] to criticism from supervisors

(Exhibit 1A).” Tr. at 19. He recognized that Dr. Warren “confirmed the

determination of Dr. King (Exhibit 5A).” Id. He noted Dr. DePace “reported

that the claimant had . . . moderate difficulties interacting appropriately with

the public, coworkers, and supervisors; and moderate difficulties with

responding appropriately to usual work situations and to changes in a

routine work setting (Exhibit 10F).” Id. The ALJ found these opinions “very

persuasive because they [were] each well-documented and consistent with

evidentiary record and supported by objective measures.” Id. He gave them

“great weight in arriving at residual functional capacity.” Id.

      Despite his allocation of “great weight” to opinions from Drs. King,

Warren, and DePace and his acknowledgment that they indicated Plaintiff

would be restricted in his ability to work with and respond to supervisors, the

ALJ limited Plaintiff in the RFC assessment to “occasional interaction with

co-workers and none with members of the general public” without addressing

his ability to interact with supervisors. Remand is appropriate in light of the




                                        49
    1:19-cv-02576-SVH    Date Filed 07/16/20   Entry Number 23    Page 50 of 56




ALJ’s failure to assess Plaintiff’s ability to perform this relevant function. See

Mascio, 780 F.3d at 636.

            3.     Subjective Allegations

      Plaintiff argues the ALJ did not evaluate his subjective symptoms in

accordance with the provisions of SSR 16-3p. [ECF No. 13 at 23–24]. He

maintains the ALJ indicated some of his allegations were supported by the

evidence and others were not, without explaining which allegations were and

were not supported. Id. at 24.

      The Commissioner argues the ALJ discussed evidence that conflicted

with Plaintiff’s allegations, including relatively benign objective findings, a

conservative     treatment   history,   and    Plaintiff’s   continued   ability   to

independently perform activities of daily living (“ADLs”). [ECF No. 15 at 17].

      “[A]n ALJ follows a two-step analysis when considering a claimant’s

subjective statements about impairments and symptoms.” Lewis v. Berryhill,

858 F.3d 858, 865–66 (4th Cir. 2017) (citing 20 C.F.R. § 404.1529(b), (c)).

“First, the ALJ looks for objective medical evidence showing a condition that

could reasonably produce the alleged symptoms.” Id. at 866 (citing 20 C.F.R.

§ 404.1529(b)). Second, and only if the claimant’s impairments could

reasonably produce the symptoms he alleges, the ALJ must “evaluate the

intensity, persistence, and limiting effects of the claimant’s symptoms to




                                        50
    1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23   Page 51 of 56




determine the extent to which they limit [his] ability to perform basic work

activities.” Id. (citing 20 C.F.R. § 404.1529(c)).

      The ALJ is required to “evaluate whether the [claimant’s] statements

are consistent with objective medical evidence and the other evidence.” SSR

16-3p, 2016 WL 1119029, at *6. However, he is not to evaluate the claimant’s

symptoms “based solely on objective medical evidence unless that objective

medical evidence supports a finding that the individual is disabled.” Id. at *4.

The ALJ is to consider other evidence that “includes statements from the

individual, medical sources, and any other sources that might have

information about the individual’s symptoms, including agency personnel, as

well as the factors set forth in [the] regulations.” Id. at *5; see also 20 C.F.R.

§ 404.1529(c) (listing factors to consider, such as ADLs; the location,

duration, frequency, and intensity of pain or other symptoms; any measures

other than treatment an individual uses or has used to relieve pain or other

symptoms; and any other factors concerning an individual’s functional

limitations and restrictions due to pain or other symptoms).

      Pursuant to SSR 16-3p, the ALJ is to explain which of the claimant’s

symptoms he found “consistent or inconsistent with the evidence in [the]

record and how [his] evaluation of the individual’s symptoms led to [his]

conclusions.” SSR 16-3p, 2016 WL 1119029, at *8. “An ALJ has the obligation

to consider all relevant medical evidence and cannot simply cherrypick facts

                                         51
     1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23   Page 52 of 56




that support a finding of nondisability while ignoring evidence that points to

a disability finding.” Lewis, 858 F.3d at 869 (quoting Denton v. Astrue, 596

F.3d 419, 425 (7th Cir. 2010)). He must evaluate the “individual’s symptoms

considering all the evidence in his or her record.” SSR 16-3p, 2016 WL

1119029, at *8.

       The ALJ found that Plaintiff’s medically-determinable impairments

could reasonably be expected to cause the symptoms he alleged, but found his

statements concerning the intensity, persistence, and limiting effects of his

symptoms were “not entirely consistent with the medical evidence and other

evidence in the record for the reasons explained in this decision.” Tr. at 18.

He    acknowledged       mental   status    exams    showed   some    evidence     of

“preoccupation and tearfulness” and dysthymic mood and affect, but

generally indicated Plaintiff was neatly groomed, dressed appropriately,

oriented in all four spheres, had logical and goal-directed thought processes,

and had no suicidal or homicidal intent or plan. Id. He cited Dr. DePace’s

observation that Plaintiff could “follow[] directions without significant

difficulties and was able to respond to questions asked of him.” Id. He noted

Plaintiff’s ADLs included reading the Bible. Id. He acknowledged a remote

history of lumbar laminectomy. Id. He stated treatment records “provide[d]

support for the claimant’s [knee] impairments.” Id. However, he noted

inconsistency between Plaintiff’s testimony and “treatment records [that]

                                           52
    1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23   Page 53 of 56




indicated that the injections provided months of relief of the claimant’s knee

symptoms.” Tr. at 18–19. He discussed Dr. Patel’s observations, which

included some normal findings and some abnormalities. Tr. at 19. He found

“that the allegations made with regards to the claimant’s overall abilities and

limitations [were] considered somewhat supported, but inconsistent with a

finding of disability.” Id.

      The ALJ did not fully comply with SSR 16-3p’s requirement that he

explain which of Plaintiff’s symptoms he found “consistent or inconsistent

with the evidence in [the] record and how [his] evaluation of the individual’s

symptoms led to [his] conclusions.” He specifically rejected Plaintiff’s

testimony as to difficulty reading as inconsistent with his testimony that he

read the Bible daily and found his testimony that knee injections were

ineffective to be inconsistent with his reports to his physician. See Tr. at 17,

18–19. However, the ALJ gave no reasons for rejecting Plaintiff’s claims that

he was unable to sit or stand for extended periods and lift over 10 pounds and

slept for only a few hours per night. He specifically acknowledged “the

evidentiary record provide[d] some support for his allegations” of mental

impairment, Tr. at 18, but did not acknowledge which allegations he

considered to be supported by the record and which he rejected or his reasons

for accepting and rejecting the allegations. He similarly wrote “treatment

records [as to Plaintiff’s knee impairments] provide[d] support for [his]

                                         53
   1:19-cv-02576-SVH   Date Filed 07/16/20   Entry Number 23   Page 54 of 56




impairments,” Tr. at 18, but did not explain which allegations related to the

knee impairments he accepted and rejected. In light of the foregoing, the ALJ

did not evaluate Plaintiff’s subjective allegations in accordance with 20

C.F.R. § 404.1529 and SSR 16-3p.

           4.    Remand for Award of Benefits

     Plaintiff requests the court remand the case for an award of benefits

and, in the alternative, requests a remand for additional administrative

proceedings. [ECF No. 13 at 25].

     The Commissioner argues a remand for an award of benefits is

inappropriate under the presented circumstances. [ECF No. 15 at 17–18].

     “Whether to reverse and remand for an award of benefit or remand for

a new hearing rests within the sound discretion of the district court.” Smith

v. Astrue, C/A No. 10-66-HMH-JRM, 2011 WL 846833, at *3 (D.S.C. Mar. 7,

2011) (citing Edwards v. Bowen, 672 F. Supp. 230, 237 (E.D.N.C. 1987)). “The

Fourth Circuit has explained that outright reversal—without remand for

further consideration—is appropriate under sentence four ‘where the record

does not contain substantial evidence to support a decision denying coverage

under the correct legal standard and when reopening the record for more

evidence would serve no purpose’” and “where a claimant has presented clear

and convincing evidence that he is entitled to benefits.” Goodwine v. Colvin,

No. 3:12-2107-DCN, 2014 WL 692913, at *8 (D.S.C. Feb. 21, 2014) (citing

                                      54
   1:19-cv-02576-SVH     Date Filed 07/16/20   Entry Number 23   Page 55 of 56




Breeden v. Weinberger, 493 F.2d 1002, 1012 (4th Cir. 1974); Veeney ex rel.

Strother v. Sullivan, 973 F.3d 326, 333 (4th Cir. 1992). An award of benefits

is appropriate when “a remand would only delay the receipt of benefits while

serving no useful purpose, or a substantial amount of time has already been

consumed.” Davis v. Astrue, C/A No. 07-1621-JFA, 2008 WL 1826493, at *5

(D.S.C. Apr. 23, 2008) (citing Parsons v. Heckler, 739 F.2d 1334, 1341 (8th

Cir. 1984); Tennant v. Schweiker, 682 F.2d 707, 710 (8th Cir. 1982)). “On the

other hand, remand is appropriate ‘where additional administrative

proceedings could remedy defects . . . .’” Id. (quoting Rodriguez v. Bowen, 876

F.2d 759, 763 (9th Cir. 1989).

      The ALJ erred in: (1) declining to explain how he considered the

regulatory-relevant factors in weighing the examining physician’s opinion; (2)

failing to include or provide reasons for declining to include provisions for use

of a cane in the RFC assessment; (3) overlooking evidence of impaired ability

to interact with supervisors in the RFC assessment; and (4) neglecting to

clarify and explain which of Plaintiff’s subjective allegations he accepted and

rejected. All the ALJ’s errors pertain to failures to provide rationale to

support the conclusions he reached. The court finds the record does not

contain substantial evidence to support a decision denying coverage under

the correct legal standard, nor that claimant has presented clear and

convincing evidence that he is entitled to benefits. See Goodwine, 2014 WL

                                        55
       1:19-cv-02576-SVH   Date Filed 07/16/20    Entry Number 23   Page 56 of 56




692913, at *8. Therefore, a remand for an award of benefits is not

appropriate, and the undersigned remands for additional administrative

proceedings.

III.     Conclusion

         The court’s function is not to substitute its own judgment for that of the

ALJ, but to determine whether the ALJ’s decision is supported as a matter of

fact and law. Based on the foregoing, the court cannot determine that the

Commissioner’s decision is supported by substantial evidence. Therefore, the

undersigned reverses and remands this matter for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

         IT IS SO ORDERED.



July 16, 2020                                    Shiva V. Hodges
Columbia, South Carolina                         United States Magistrate Judge




                                          56
